Exhibit 10.2

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), dated as of July 20, 2020 (“Execution
Date”), is entered into by and among the following individuals and entities:

 

Majesco Limited, a public limited company incorporated under the laws of India
bearing corporate identification number L72300MH2013PLC244874 and having its
shares listed on the BSE Limited and the National Stock Exchange of India
Limited, and having its registered office at Mastek New Development Centre,
MBP-P-136 Mahape, Navi Mumbai, Mumbai City, Maharashtra 400710, India
(hereinafter referred to as the “Company”, which expression, unless it be
repugnant to the context or meaning thereof, is deemed to mean and include its
successors and permitted assigns);

 

Sudhakar Venkatraman Ram, a resident Indian presently residing at 3502,
Octavius, Hiranandani Gardens, Powai, Mumbai – 400 076, India, with permanent
account number AAIPR8221N (hereinafter referred to as the “Promoter-1”, which
expression , unless it be repugnant to the subject or context thereof, includes
his legal heirs, legal representatives, successors, executors and administrators
and permitted assigns);

 

Ashank Desai, a resident Indian presently residing at 2501, Odyssey 1,
Hiranandani Gardens, Powai, Mumbai – 400 076, India, with permanent account
number ABNPD9264B (hereinafter referred to as the “Promoter-2”, which
expression, unless it be repugnant to the subject or context thereof, includes
his legal heirs, legal representatives, successors, executors and administrators
and permitted assigns);

 

Sundar Radhakrishnan, a resident Indian presently residing at 2501, Odyssey 1,
Hiranandani Gardens, Powai, Mumbai – 400 076, India, with permanent account
number AFEPR3398P (hereinafter referred to as the “Promoter-3”, which expression
, unless it be repugnant to the subject or context thereof, includes his legal
heirs, legal representatives, successors, executors and administrators and
permitted assigns);

 

Ram Family Trust - I, a trust with Girija Ram acting as the Trustee thereof,
with such Trustee presently residing at 3502, Octavius, Hiranandani Gardens,
Powai, Mumbai – 400 076, India, with permanent account number AADTR3245F
(hereinafter referred to as the “Promoter-4”, which expression, unless it be
repugnant to the subject or context thereof, includes its legal heirs, legal
representatives, successors, executors and administrators and permitted
assigns);

 

Girija Ram, a resident Indian presently residing at 3502, Octavius, Hiranandani
Gardens, Powai, Mumbai – 400 076, India, and with permanent account number
ADXPR6207N (hereinafter referred to as the “Promoter-5”, which expression,
unless it be repugnant to the subject or context thereof, includes his legal
heirs, legal representatives, successors, executors and administrators and
permitted assigns);

 

Ketan Mehta, a non-resident Indian presently residing at 3208 Glenhurst Court,
Plano, TX 75093, USA, with permanent account number ACFPM3533R (hereinafter
referred to as the “Promoter-6”, which expression, unless it be repugnant to the
subject or context thereof, includes his legal heirs, legal representatives,
successors, executors and administrators and permitted assigns);

 



-1-

 

 

Usha Sundar, a resident Indian presently residing at 1301, Odyssey 1,
Hiranandani Gardens, Powai, Mumbai – 400 076, India, with permanent account
number BZTPS5070D (hereinafter referred to as the “Promoter-7”, which expression
, unless it be repugnant to the subject or context thereof, includes his legal
heirs, legal representatives, successors, executors and administrators and
permitted assigns);

 

Rupa Ketan Mehta, a non- resident Indian presently residing at 3208 Glenhurst
Court, Plano, TX 75093, USA, with permanent account number ABLPM8613K
(hereinafter referred to as the “Promoter-8”, which expression , unless it be
repugnant to the subject or context thereof, includes his legal heirs, legal
representatives, successors, executors and administrators and permitted
assigns);

 

Majesco, a company incorporated in the state of California in the United States
of America (hereinafter referred to as the “Subsidiary”, which expression,
unless it be repugnant to the context or meaning thereof, is deemed to mean and
include its successors and permitted assigns); and

 

Magic Intermediate, LLC a Delaware limited liability company (hereinafter
referred to as the “Counterparty”, which expression, unless it be repugnant to
the context or meaning thereof, is deemed to mean and include its successors and
permitted assigns).

 

Promoter-1, Promoter-2, Promoter-3, Promoter-4, Promoter-5, Promoter-6,
Promoter-7 and Promoter-8 are hereinafter collectively referred to as the
“Promoter Group” and “Promoter” means any one of them. The Promoters, the
Subsidiary, the Counterparty, and the Company are hereinafter collectively
referred to as the “Parties” and individually as a “Party”.

 

RECITALS

 

WHEREAS:

 

A.As of the Execution Date, the Company is the sole legal and beneficial owner
of 74.2% of the paid up equity share capital of the Subsidiary.

 

B.The Subsidiary is classified as a material subsidiary of the Company under the
provisions of the Securities and Exchange Board of India (Listing Obligations
and Disclosure Requirements) Regulations, 2015, and the shareholding pattern of
the Company as on date is reflected in Schedule I hereto.

 

C.Parent, the Company and the Subsidiary, in addition to certain other parties,
have, on the Execution Date, entered into an Agreement and Plan of Merger (as
the same may be amended or otherwise modified in accordance with its terms after
the Execution Date, the “Merger Agreement”) in order to provide, among other
things, for the Merger and the other Transactions (as defined in the Merger
Agreement) (the “Proposed Transaction”).

 

-2-

 

D.The Proposed Transaction will entail the sale of the entire shareholding of
the Company in the Subsidiary to the Counterparty.

 

E.The board of directors of the Company through a resolution dated as of July
20, 2020 annexed hereto as Schedule II has unanimously (a) approved the
disinvestment of the Company’s entire share of the common stock of the
Subsidiary (the “Divestment”) pursuant to the Merger and approved this
Agreement, (b) determined that the consideration to be received by the Company
in relation to the Divestment is fair, (c) resolved to recommend that the
members of the Company approve the Divestment pursuant to the Merger, and (d)
resolved to issue notice through postal ballot (such notice, the “Postal Ballot
Notice”) to the members of the Company for their approval to the Divestment
pursuant to the Merger (such approval, the “Company Shareholder Approval”) in
accordance with the Companies Act, 2013. The form of the Postal Ballot Notice is
annexed hereto as Schedule III.

 

F.References to “meeting” in relation to the Company and/or “Company Shareholder
Meeting”, unless repugnant to the context thereof, includes electronic voting,
postal ballot, postal ballot through electronic voting, physical meeting(s) or
virtual meeting(s) of the members of the Company in accordance with the
provisions of the (Indian) Companies Act, 2013.

 

G.As a part of voluntary and consensual understanding, and with the intent to
formalize such understanding in writing, in relation to the manner in which the
Promoters shall exercise their votes in relation to the Proposed Transaction,
the Promoters propose to enter into this Agreement.

 

H.Each Promoter has received a copy of the Merger Agreement and has read and
understood the same, and each Promoter acknowledges that the mutual benefits to
be derived from the Merger Agreement constitutes good, adequate, and valuable
consideration for entering into this Agreement.

 

I.In consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth in this Agreement and in the
Merger Agreement, and intending to be legally bound hereby, and other good and
valuable consideration, the sufficiency and receipt of which is hereby
acknowledged, the Parties hereby agree as follows:

 

1. Voting.

 

(a) Voting. Promptly upon the receipt of the Postal Ballot Notice, and in no
event later than 30 calendar days from the date of the Postal Ballot Notice,
each Promoter shall, in his or its capacity as a shareholder of the Company, and
to the fullest extent of his or its shareholding or voting rights in the Company
issue his or its unconditional and irrevocable assent to the Divestment pursuant
to the Merger in accordance with and pursuant to the terms of the Postal Ballot
Notice. In the event that the Company Shareholder Approval is sought in a
general meeting of the Company (such meeting, the “Company Shareholder Meeting”,
including any adjournment or postponement thereof), each Promoter shall, in his
or its capacity as a shareholder of the Company, and to the fullest extent of
his or its shareholding or voting rights in the Company (i) be present, and
remain present, in such meeting for the purposes of constituting and maintaining
quorum (in each case, including via proxy) and (ii) utilize all (and not less
than all) his or its voting rights in the Company to unconditionally and
irrevocably approve, adopt and consent to the Divestment pursuant to the Merger.

 



-3-

 

 

(b) Shareholder Disapproval for any Competing Transaction or Proposal: During
the Term, in the event that the Company or the Subsidiary is the recipient of
any proposal, agreement, transaction or other matter that is intended to, or
would reasonably be expected to, prevent, interfere, compete with, undermine or
materially delay or affect the consummation of the Proposed Transaction (a
“Competing Proposal” or “Competing Transaction”), each Promoter, individually in
his or its capacity as a shareholder of the Company, hereby covenant(s) and
agree(s) that, except as expressly permitted by this Agreement and the Merger
Agreement, such Promoter shall not consent to the direct or indirect disposal or
Transfer of all or any part of the shareholding of the Company in the Subsidiary
(or any interest or voting right in such shareholding) to any individual, entity
or third party other than the Counterparty pursuant to the terms of the Merger
Agreement, without the prior written consent of the Counterparty.

 

(c) Non-disposal of Shares / Voting Rights in the Company: On and from the
Execution Date and until the completion of the Proposed Transaction in
accordance with the terms of the Agreement and the Merger Agreement, or, if
earlier, the Termination Date, except as permitted under the terms of this
Agreement, no Promoter shall directly or indirectly (i) dispose of, or Transfer,
or consent to dispose of or Transfer, any or all of his, her or its shares in
the Company; (ii) grant any proxy, power-of-attorney or other authorization or
consent or execute any agreement, arrangement, commitment or undertaking,
whether or not in writing, in or with respect to any or all of the shares or
voting rights held by the Promoter in the Company (other than as contemplated by
this Agreement), with any such prohibited proxy, power-of-attorney or
authorization purported to be granted by any such Promoter being null and void
ab initio, or (iii) deposit any or all of the shares or the voting rights held
by any Promoter into a voting trust or enter into a voting/vote pooling
agreement or arrangement with respect to any or all of the shares or voting
rights held by any such Promoter in the Company. Any attempted Transfer of the
shares or any interest therein, including any Transfer of voting rights in the
shares without a corresponding transfer of the shares itself, shall be null and
void, and the Company shall refuse to take any such Transfer of shares or voting
rights, as the case may be, on record. Notwithstanding the foregoing, a Promoter
may Transfer, all or any of his, her or its shares in the Company for estate
planning purposes so long as any transferee of such shares agrees in writing
(evidence of which shall be promptly delivered to Parent) as a condition and
prior to such Transfer to become a party to, and be bound by, this Agreement as
a Promoter hereunder.

 

2. Additional Agreements.

 

(a) In the event of any dividend, subdivision, reclassification,
recapitalization, split, split-up, distribution, combination, exchange of
shares, issuance of additional shares or similar transaction or other change in
the capital structure of the Company affecting the shareholding of the any
Promoter or the Promoter Group (including, for the avoidance of doubt, the
acquisition by any Promoter of additional shares of, or voting rights in, the
Company), this Agreement and the obligations hereunder shall automatically
attach to any additional shares or voting rights acquired by any Promoter.

 

-4-

 

 

3. Representations and Warranties of each Promoter. Each Promoter represents and
warrants to the other Parties as to itself as follows:

 

(a) Title. The Promoter is the sole legal and beneficial owner of its or his
respective shares and voting rights in the Company as reflected against his or
its name in Schedule I hereto. The Promoter has sole voting power with respect
to all of his entire shareholding in the Company, and no part of his voting
power is subject to any voting trust, voting agreement or other arrangement,
except as contemplated by this Agreement. The shares held by the Promoter are
free and clear of any and all Encumbrances (other than as created by this
Agreement).

 

(b) Classification as Promoter. Each Promoter is classified as a ‘promoter’/
‘promoter group’ of the Company in accordance with the (Indian) Companies Act,
2013 and the Securities and Exchange Board of India (Listing Obligations and
Disclosure Requirements) Regulations, 2015, and has been notified as a
promoter/promoter group to the Indian stock exchanges.

 

(d) Authority. Each Promoter has all necessary power and authority and has
undertaken action necessary in order to execute and deliver this Agreement and
perform all of his or its obligations under this Agreement and consummate the
transactions contemplated by this Agreement.

 

(e) Due Execution and Delivery. This Agreement has been duly executed and
delivered by each Promoter, and constitutes a legal, valid and binding
obligation of the Promoter, enforceable against such Promoter in accordance with
its terms.

 

The representations and warranties of each Promoter in this Section 3 shall be
deemed to be repeated and shall be required to be true and accurate on each day
until the termination of this Agreement.

 

4. Representations and Warranties of the Company and the Subsidiary. The Company
and the Subsidiary severally and not jointly and severally represent and warrant
to the other Parties as to itself as follows:

 

(a) Organization and Qualification. Such Party is a legal entity duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is formed or organized, as applicable.

 

(b) Authority. Such Party has the requisite power and authority and has taken
all action necessary in order to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.

 

(c) Due Execution and Delivery. This Agreement has been duly executed and
delivered by such Party, constitutes a legal, valid and binding obligation of
such Party, enforceable against it in accordance with its terms.

 

-5-

 

 

The representations and warranties made by the Subsidiary and the Company in
this Section 4 shall be deemed to be repeated and shall be required to be true
and accurate on each day until the termination of this Agreement.

 

5. Termination.

 

(a) Term. The term of this Agreement shall commence on the date hereof and shall
immediately terminate upon the earliest of, without the need for any further
action by any Party, (i) the mutual written agreement of the Parties, (ii) the
consummation of the Closing, or (iii) the date of termination of the Merger
Agreement pursuant to Article IX therein (the “Termination Date”, and the period
of time from the date hereof to and including the effective date of such mutual
written agreement, in the case of the foregoing clause (i), the Closing Date, in
the case of the foregoing clause (ii), or the Termination Date, in the case of
the foregoing clause (iii), the “Term”); provided, that no termination of this
Agreement shall prevent any Party from seeking any remedies (at Law or in
equity) against any other Party for such other Party’s breach of any of the
terms of this Agreement during the Term.

 

6. Miscellaneous.

 

(a) Notices. All notices, requests, instructions, consents, claims, demands,
waivers, approvals and other communications to be given or made hereunder by one
or more Parties to one or more of the other Parties shall be in writing and
shall be deemed to have been duly given or made upon actual receipt, if
delivered personally; three (3) Business Days after deposit in the mail, if sent
by registered or certified mail; upon delivery by email; or two (2) Business
Days after deposit with an overnight courier, if sent by an overnight courier.
Such communications shall be sent to the respective Parties at the following
street addresses or email addresses or at such other street address or email
address for a Party as shall be specified for such purpose in a notice given in
accordance with this Section 6(a):

 

If to the Company:

 

[Magic] Limited

MNDC, MBP-P-136, Mahape,

Navi Mumbai – 400 710,

Maharashtra, India

Attention:Mr. Farid Kazani

Telephone:+91-22-6150 1800

Email:Farid.Kazani@majesco.com

 

-6-

 

 

with a copy to (which shall not constitute notice):

 

Khaitan & Co

One Indiabulls Centre

Tower 1, 13th Floor  

841 Senapati Bapat Marg  

Mumbai, 400013

India

Attention:Sudhir Bassi and Soumya Mohapatra

Telephone:+ 91 22 6636 5000

Email:sudhir.bassi@khaitanco.com

Soumya.mohapatra@khaitanco.com

 

If to the Subsidiary:

 

Majesco

412 Mount Kemble Ave, Suite 110C

Morristown, NJ 07960

Attention:

Lori Stanley

Telephone:(973) 461-5200

Email:Lori.Stanley@majesco.com

 

with a copy to (which shall not constitute notice):

 

Sheppard, Mullin, Richter & Hampton LLP

30 Rockefeller Plaza

New York, NY 10112

Attention:Valérie Demont and John Tishler

Telephone:(212) 634-3040

(858) 720-8943  

Email:vdemont@sheppardmullin.com

jtishler@sheppardmullin.com  

 

and

 

Khaitan & Co

One Indiabulls Centre  

Tower 1, 13th Floor  

841 Senapati Bapat Marg

Mumbai, 400013

India  

Attention:

Sudhir Bassi and Soumya Mohapatra

Telephone:+ 91 22 6636 5000

Email:sudhir.bassi@khaitanco.com

Soumya.mohapatra@khaitanco.com  

 

-7-

 

 



If to the Promoter Group:

 

Mr. Ketan Mehta

3208, Glenhurst Court, Plano, Texas 75093

USA

Attention:Mr. Ketan Mehta

Telephone:+1 972 5298206

Email:ketan.mehta@majesco.com

 

with a copy to (which shall not constitute notice):

 

Mr. Ashank Desai

2501, Odyssey 1, Hiranandani Gardens, Powai, Mumbai – 400 076

Maharashtra, India

Attention:Mr. Ashank Desai

Telephone:+91 98211 14040

Email:Email: ashank.desai@mastek.com

 

If to Parent:

 

c/o Thoma Bravo, L.P.
600 Montgomery Street, 20th Floor
San Francisco, CA 91444

Attention:A.J. Rohde and Matt LoSardo

Email:arohde@thomabravo.com,
mlosardo@thomabravo.com

 

with a copy to (which shall not constitute notice):

 

Kirkland & Ellis LLP
300 N. LaSalle Street
Chicago, Illinois 60654

Attention:Theodore A. Peto, P.C., Bradley C. Reed, P.C. and
Aisha P. Lavinier

Email:tpeto@kirkland.com, bradley.reed@kirkland.com,
aisha.lavinier@kirkland.com

 

(b) Entire Agreement. This Agreement (including the schedules and exhibits
referred to in this Agreement) constitutes the entire agreement among the
Parties with respect to the subject matter hereof and supersedes all prior and
contemporaneous agreements, negotiations, understandings and, representations
and warranties, whether oral or written, with respect to the subject matters
hereof.

 

(c) Certain Definitions. For the purposes of this Agreement, capitalized terms
used and not otherwise defined herein shall have the respective meanings
ascribed to them in the Merger Agreement. Certain other terms have the meanings
ascribed to them below or elsewhere in this Agreement:

 

“Business Day” means any day ending at 11:59 p.m. IST other than a Saturday or
Sunday or a day on which banks in the City of New York, the State of California
or India are required or authorized by Law to close.

 

-8-

 

 

“Transfer” means, with respect to a share held as of the Execution Date or
subsequently acquired by any Promoter, the direct or indirect (a) transfer,
pledge, hypothecation, encumbrance, assignment, exchange, transfer or other
disposition (whether by sale, merger, consolidation, liquidation, dissolution,
dividend, distribution, operation of law or otherwise), either voluntary or
involuntary, of such share or any interest therein or the beneficial ownership
thereof or (b) any agreement, arrangement, commitment or understanding whether
or not in writing, to effect any of the actions referred to in the foregoing
clause (a) (in each case other than this Agreement).

 

(d) Remedies. The Parties hereto agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with the terms
hereof and that the Parties shall be entitled to an injunction or injunctions to
prevent breaches of this Agreement or to enforce specifically the performance of
the terms and provisions hereof in addition to any other available remedies that
a Party may have at Law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived. In the event that any
Proceeding should be brought in equity to enforce the provisions of this
Agreement, no Party shall allege, and each Party hereby waives the defense, that
there is an adequate remedy at Law.

 

(e) Governing law and jurisdiction: This Agreement shall be governed by the laws
of India. If any disputes, controversies or claims arise amongst the Parties out
of, or in connection with, this Agreement, including but not limited to, in
connection with the validity, interpretation, implementation or alleged breach
of any provision of this Agreement (“Dispute”), the Party raising the Dispute
shall send a written notice to the other Party containing details of the Dispute
(“Dispute Notice”). The Parties shall endeavour to settle such dispute amicably.
In case of the failure by the Parties to resolve a Dispute within 20 days
(“Grace Period”) from the date of the Dispute Notice, any of the Parties to the
Dispute, shall have the right to refer such Dispute to arbitration (“Dispute
Notice”) for final resolution in accordance with the provisions of the Singapore
International Arbitration Centre (“SIAC”), which rules are deemed to be
incorporated by reference in this Section 6(e). The Parties agree that the
arbitral panel shall comprise of 3 (three) arbitrators, appointed in accordance
with this Section 6(e). The Party making the claim shall appoint the first
arbitrator and notify the respondent of such appointment. Within 10 (ten) days
of notice of appointment of the first arbitrator, the respondent shall appoint
the second arbitrator and notify the claimant of such appointment. Within 10
(ten) days of notice of appointment of the second arbitrator, the first and
second arbitrators shall appoint the third arbitrator (who shall be the
presiding arbitrator of the tribunal). In the event that any appointments or
notices are not made in accordance with this Section 6(e) as and when specified
herein, the SIAC shall make such appointments. The seat of arbitration shall be
Singapore and the place of arbitration shall be as determined by the arbitral
panel constituted in accordance with this Section 6(e). The arbitration shall be
conducted in English. The award of the arbitral tribunal in respect of a Dispute
shall be final and binding on the Parties and shall be enforceable in accordance
with its terms and shall be substantiated in writing. The arbitral tribunal
shall also decide on the costs of the arbitration proceedings. Nothing contained
in this Section 6(e) shall prevent any Party from resorting to judicial process
if solely injunctive or equitable relief from a court may be necessary to
prevent injury to such Party or its Affiliates.

 



-9-

 

 

(f) Amendment: No modification, alteration or amendment of this Agreement or any
of its terms or provisions shall be valid or legally binding on the Parties
unless made in writing and duly executed by or on behalf of all the Parties
hereto.

 

(g) Further Assurances: Each Party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
Party may reasonably request from time to time in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby in the most expeditious manner possible.

 

This Agreement has been entered into on the date stated at the beginning of this
Support Agreement.

 

[Signatures and schedules to follow]

 



-10-

 

 

Signed and Delivered       For and on behalf of Majesco Limited       /s/ Farid
Kazani   Authorized Signatory       Name: Farid Kazani   Designation: Managing
Director  

  



-11-

 

 

Signed and Delivered       For and on behalf of Majesco       /s/ Adam Elster  
Authorized Signatory       Name: Adam Elster   Designation: Chief Executive
Officer  

 



-12-

 

 

Signed and Delivered       For and on behalf of Magic Intermediate, LLC      
/s/ A.J. Rohde   Authorized Signatory       Name: A.J. Rohde   Designation:
Authorized Signatory  

 



-13-

 

 

Signed and Delivered       For Promoter-1       /s/ Sudhakar Venkatraman Ram  
Name: Sudhakar Venkatraman Ram       Signed and Delivered       For Promoter-2  
    /s/ Ashank Desai   Name: Ashank Desai       Signed and Delivered       For
Promoter-3       /s/ Sundar Radhakrishnan   Name: Sundar Radhakrishnan      
Signed and Delivered       For and on behalf of Promoter-4       /s/ Girija Ram
  Name: Girija Ram, as the Trustee of Ram Family Trust - I  

 



-14-

 

 

Signed and Delivered       For and on behalf of Promoter-5       /s/ Girija Ram
  Name: Girija Ram, individually       Signed and Delivered       For Promoter-6
      /s/ Ketan Mehta   Name: Ketan Mehta       Signed and Delivered       For
Promoter-7       /s/ Usha Sunder   Name: Usha Sunder       Signed and Delivered
      For Promoter-8       /s/ Rupa Ketan Mehta   Name: Rupa Ketan Mehta  

 

 

-16-

 

 